
	

113 HR 4043 IH: Getting Government to Work Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4043
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Rothfus introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend the debt ceiling temporarily, to hold the salaries of Members of a House of Congress in
			 escrow if the House of Congress does not agree to a budget resolution or
			 pass regular appropriation bills on a timely basis during a Congress, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Getting Government to Work Act of 2014.
		2.Temporary Suspension of Debt Ceiling
			(a)SuspensionSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the
			 date of the enactment of this Act and ending on February 2, 2015.
			(b)Special Rule Relating to Obligations Issued During Suspension PeriodEffective February 3, 2015, the limitation in section 3101(b) of title 31, United States Code, as
			 increased by section 3101A of such title, is increased to the extent that—
				(1)the face amount of obligations issued under chapter 31 of such title and the face amount of
			 obligations whose principal and interest are guaranteed by the United
			 States Government (except guaranteed obligations held by the Secretary of
			 the Treasury) outstanding on February 3, 2015, exceeds
				(2)the face amount of such obligations outstanding on the date of the enactment of this Act.An obligation shall not be taken into account under paragraph (1) unless the issuance of such
			 obligation was necessary to fund a commitment incurred by the Federal
			 Government that required payment before February 3, 2015.3.Holding salaries of members of congress in escrow upon failure to agree to budget resolution or
			 pass regular appropriations bills
			(a)Failure To Pass Budget Resolution
				(1)Holding salaries in escrowIf by April 15 of any calendar year (beginning with 2015), a House of Congress has not agreed to a
			 concurrent resolution on the budget pursuant to section 301 of the
			 Congressional Budget Act of 1974 for the fiscal year which begins on
			 October 1 of that calendar year, during the period described in paragraph
			 (2) the payroll administrator of that House of Congress shall deposit in
			 an escrow account all payments otherwise required to be made during such
			 period for the compensation of Members of Congress who serve in that House
			 of Congress, and shall release such payments to such Members only upon the
			 expiration of such period.
				(2)Period describedWith respect to a House of Congress and a calendar year, the period described in this paragraph is
			 the period which begins on April 16 of the calendar year and ends on the
			 earlier of—
					(A)the day on which the House of Congress agrees to a concurrent resolution on the budget for the
			 fiscal year which begins on October 1 of that calendar year; or
					(B)the last day of the Congress during which that calendar year occurs.
					(b)Failure To Pass Regular Appropriation Bills
				(1)Holding salaries in escrowIf by July 31 of any calendar year (beginning with 2014), a House of Congress has not passed each
			 of the regular appropriation bills for the fiscal year which begins on
			 October 1 of that calendar year, during the period described in paragraph
			 (2) the payroll administrator of that House of Congress shall deposit in
			 an escrow account all payments otherwise required to be made during such
			 period for the compensation of Members of Congress who serve in that House
			 of Congress, and shall release such payments to such Members only upon the
			 expiration of such period.
				(2)Period describedWith respect to a House of Congress and a calendar year, the period described in this paragraph is
			 the period which begins on August 1 of the calendar year and ends on the
			 earlier of—
					(A)the first day by which the House of Congress has passed each of the regular appropriation bills for
			 the fiscal year which begins on October 1 of that calendar year; or
					(B)the last day of the Congress during which that calendar year occurs.
					(3)Regular appropriation bill definedThe term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the
			 jurisdiction of a single subcommittee of the Committee on Appropriations
			 of the House of Representatives (pursuant to the Rules of the House of
			 Representatives for that Congress) and a single subcommittee of the
			 Committee on Appropriations of the Senate (pursuant to the Standing Rules
			 of the Senate).
				(c)Administration of Escrow
				(1)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a
			 payment deposited in an escrow account under subsection (a) or subsection
			 (b) that would apply to the payment if the payment were not subject to
			 such section.
				(2)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress
			 with such assistance as may be necessary to enable the payroll
			 administrators to carry out this section.
				(d)Release of Amounts at end of a CongressIn order to ensure that this section is carried out in a manner consistent with the twenty-seventh
			 article of amendment to the Constitution of the United States, the payroll
			 administrator of a House of Congress shall release for payments to Members
			 of that House of Congress any amounts remaining in any escrow account
			 under this section on the last day of the Congress during which the
			 amounts were deposited in such account.
			(e)DefinitionsIn this section—
				(1)the term Member includes a Delegate or Resident Commissioner to the Congress; and
				(2)the payroll administrator of a House of Congress means—
					(A)in the case of the House of Representatives, the Chief Administrative Officer of the House of
			 Representatives, or an employee of the Office of the Chief Administrative
			 Officer who is designated by the Chief Administrative Officer to carry out
			 this section; and
					(B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the
			 Secretary of the Senate who is designated by the Secretary to carry out
			 this section.
					
